Citation Nr: 0714791	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  96-52 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for bowel disorder and sexual dysfunction due to VA surgical 
treatment provided in February 1995.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1976 to 
October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.   

The procedural history of this case is rather complex.  The 
case has been before the United States Court of Appeals of 
Veterans Claims (formerly known as the U.S. Court of Veterans 
Appeals) (hereinafter "Court").  It also has been before 
the United States Court of Appeals for the Federal Circuit 
(Federal Court).  Most recently, the case returns to the 
Board following a remand to the RO in June 2006 for 
compliance with VCAA requirements.  The RO issued a 
supplemental statement of the case (SSOC) in November 2006.  
The case is again before the Board.  However, as discussed in 
further detail below, the RO did not properly comply with the 
requests of the November 2006 remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to insure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision. Id.  Board decisions are routinely vacated by the 
Court for a failure meet the requirements of Stegall.  

VA received the veteran's claim for compensation under 38 
U.S.C.A. § 1151 in May 1995, such that it must be adjudicated 
in accordance with the earlier version of 38 U.S.C.A. § 1151 
that was in effect for claims that were filed prior to 
October 1, 1997.  See VAOPGCPREC 40-97.  Neither evidence of 
an unforeseen event nor evidence of VA negligence is required 
in order for this claim to be granted, thus creating any 
easier burden for the veteran. 

In this regard, despite the Board's June 2006 instructions to 
provide VCAA notice under the prior standards established by 
the Court prior to October 1, 1997, the RO incorrectly 
provided notice under the current regulations for 38 U.S.C.A. 
§ 1151 that are inapplicable in this case.  In addition, in 
the November 2006 SSOC, the RO incorrectly adjudicated the 
claim on the merits by way of the current regulations 
requiring negligence or fault by the VA, or evidence of an 
unforeseen event.  Finally, the September 2006 VCAA notice 
letter was incorrectly sent to the Paralyzed Veterans of 
America, instead of most recent representative of record, 
Kathy A. Lieberman, Attorney at Law. 
  
Although the Board regrets the additional delay that will 
result, as to the evidence necessary to substantiate his 
claim, the RO should provide the following information in a 
VCAA notice letter that describes 38 U.S.C.A. § 1151 and 
accompanying regulations in effect prior to October 1, 1997:

First, the veteran must incur a disease or injury or 
aggravation of a disease or injury as the result of 
hospitalization, medical or surgical treatment, submission to 
a VA examination, or the pursuit of a course of vocational 
rehabilitation.  38 U.S.C.A.  § 1151; 38 C.F.R. § 3.358(a).  
In cases of medical care, proof of actual causation between 
the treatment and the disease or injury is required; the 
disease or injury may not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1).  The "necessary consequences" of 
properly administered medical treatment to which the veteran 
consented are not compensable.  38 C.F.R. § 3.358(c)(3).

Second, the injury or aggravation cannot be the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1151; 38 
C.F.R. § 3.358(c)(4).

Third, such disease or injury or aggravation thereof must 
result in additional disability.  38 U.S.C.A. § 1151; 38 
C.F.R. § 3.358(b).  The presence of additional disability is 
determined by comparing the state of the veteran's physical 
condition immediately preceding the disease or injury with 
the subsequent physical condition resulting from the disease 
or injury.  38 C.F.R. § 3.358(b)(1).


Accordingly, the case is REMANDED for the following action:

1.	As for the evidence necessary to 
substantiate the veteran's claim, the 
RO must provide VCAA notice under the 
previous version of 38 U.S.C.A. § 1151 
and accompanying regulations (38 C.F.R. 
3.358) that were in effect prior to 
October 1, 1997.  In this regard, 
fault, negligence, or evidence of an 
unforeseen event are not relevant in 
this determination.  Thus, the notice 
must include the following: 

(a)  The evidence must show that 
the veteran incurred a disease 
or injury or aggravation thereof 
as the result of 
hospitalization, medical or 
surgical treatment, submission 
to a VA examination, or the 
pursuit of a course of 
vocational rehabilitation.  In 
cases of medical care, proof of 
actual causation between the 
treatment and the disease or 
injury is required; the disease 
or injury may not be merely 
coincidental therewith.  The 
"necessary consequences" of 
properly administered medical 
treatment to which the veteran 
consented are not compensable.  

(b)	The disease or injury or 
aggravation thereof cannot be 
the result of the veteran's own 
willful misconduct.  

(c)	Such disease or injury or 
aggravation thereof must result 
in additional disability.  The 
presence of additional disease 
or injury is determined by 
comparing the state of the 
veteran's physical condition 
immediately preceding the 
disease or injury with the 
subsequent physical condition 
resulting from the disease or 
injury. 

(d)	The notice should request any 
information or lay or medical 
evidence not previously provided 
that is necessary to 
substantiate the his claim and 
of what information or evidence 
the veteran should provide and 
what information or evidence VA 
will attempt to obtain on his 
behalf.  The notice should also 
ask the appellant to provide any 
evidence in his possession that 
pertains to the claim.  The 
notice must comply with 
38 U.S.C.A. §  5103(a) and 
38 C.F.R. § 3.159(b)(1), in 
addition to all other relevant 
legal precedent.

2.	The RO should inquire if the veteran is 
still represented by Kathy A. 
Lieberman, Attorney at Law.  If so, a 
copy of the above VCAA notice should 
also be sent to her.  

3.	The RO should then readjudicate the 
issue on appeal, considering any new 
evidence secured since the November 2006 
SSOC.  In making this determination, the 
RO should only consider the previous 
version of the regulations (38 C.F.R. 
3.358), in effect prior to October 1, 
1997.  The previous version utilizes a 
"no fault" analysis.  The RO should 
not consider or require evidence of 
negligence or fault by the VA, or 
evidence of an unforeseen event. 

4.	 If the disposition remains unfavorable, 
the RO should furnish the veteran and 
his attorney with another SSOC and 
afford the applicable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



